DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 5-7, filed 03/08/2022, have been fully considered and are persuasive. In the light of the amendment to the claims and the arguments filed on 03/08/2022, the previous rejections have been withdrawn.

EXAMINER'S AMENDMENT
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application should be amended as follows:
		Cancel claims 1-7 and 18-20 (withdrawn, claims 1-7 are directed to a solvent composition (non-elected invention), and claims 18-20 are directed to a system for decontaminating a vessel (non-elected invention); the election was made without traverse on 11/20/18).
		Claim 8: delete the phrase “and about” disclosed in line 4, and add the word “to” immediately after the phrase “1 ppm” disclosed in line 4.

	Allowable Subject Matter
Claims 8, 10, 11,16 and 17 are allowed.
The following is an examiner’s statement of reasons for allowance:
The closest prior art references are: US 5,642,743 to Ranes, which teaches a method for decontaminating a vessel or processing equipment used in chemical processing or oil refineries (col. 2, line 66 to col.3, line 2) comprising the steps of providing a solvent composition comprising an amine oxide, water and enzyme (col. 3, lines 3-20), injecting the solvent composition into the vessel (col.3, lines 54-58), allowing the solvent to contact at least a portion of contaminants present in the vessel (col.4, lines 10-15), wherein the contaminants comprise hydrocarbons (col.4, line 12-15), and discharging the solvent composition from the vessel (col.4, lines 15-19), US 8,617,317 to Levitt, which teaches a solvent cleaning composition comprising amine oxides (column 8, lines 46-52), water and polydimethylsiloxane as a deforming agent (column 11, lines 39-49) for cleaning hard surfaces (column 4, lines 7-11) and for cleaning grease, oil, adhesive, asphalt, labels and/or stains from hard surfaces (column15, lines 54-56), and US 2,944,924 to Leif et al., which teaches a method for cleaning a tank used in the storing and transportation of use oils obtained from petroleum, by injecting a solvent composition into the tank to be cleaned using a steam line, wherein the step of injecting the solvent composition into the tank comprises introducing the steam into the solvent composition to heat the solvent composition and vaporizing the solvent by the direct blowing steam, and introducing the vaporized solvent composition into the tank to be cleaned (col.1, lines 51-56).
The prior art references of record, taking alone or in combination, do not anticipate or suggest fairly the limitations of a solvent composition comprising an amine oxide, water and polydimethylsiloxane in an amount of about 1 ppm to 100 ppm, wherein the contact of the solvent composition with the at least the portion of contaminants present in the vessel forms emulsions comprising trapped gas molecules that are destabilized by the polydimethylsiloxane, in combination with the other process steps as instantly claimed.
Upon further search no other prior art has been located at the date of this Office action.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARLYN I RIVERA-CORDERO whose telephone number is (571)270-7680. The examiner can normally be reached Monday to Friday, 9:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mikhail Kornakov can be reached on 571-272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.I.R/Examiner, Art Unit 1714                                                                                                                                                                                                        
/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714